 

Exhibit 10.65

FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan

Restricted Stock Award [Or Restricted Stock Unit] Award Agreement

To:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of   restricted shares [restricted stock units] [To be
Updated at Time of Award] (the “Award Shares”) of the Company’s common stock,
$0.01 par value (the “Common Stock”), under the FTI Consulting, Inc. 2009
Omnibus Incentive Compensation Plan, as amended and restated effective June 3,
2015, as further amended or restated from time to time (the “Plan”), conditioned
upon your agreement to the terms and conditions described below.  The effective
“Grant Date” will be , subject to your promptly accepting and acknowledging a
copy of this Agreement (as defined below) to the Company with respect to the
Award Shares.  

This Restricted Stock Award Agreement (the “Agreement”) evidences the Award of
the Award Shares. This Agreement and the Award of the Award Shares are made in
consideration of your Service with the Company or your Employer (as hereafter
defined) and are subject to any applicable terms of your written employment or
Service arrangements, as amended from time to time, to which you are subject
(“Employment Agreement”), as applicable, between or among, you, the Company
and/or an Affiliate of the Company (the “Employer”). The Award is subject in all
respects to and incorporates by reference the terms and conditions of the Plan.
You agree to accept as binding, conclusive, and final all decisions or
interpretations of the Committee arising under this Agreement, or the Plan with
respect to the Award.

Copies of the Plan and the Prospectus for the Plan, as amended or restated from
time to time (the “Prospectus”), are attached or have otherwise been
electronically provided to you. By executing this Agreement, you acknowledge
that you have received copies of the Plan and the Prospectus and have read,
understand and agree to all terms. You may request additional copies of the Plan
and the Prospectus by contacting the Secretary of the Company at FTI Consulting,
Inc., 2 Hamill Road, North Building, Baltimore, Maryland 21210
(Phone: (410) 951-4800). You also may request from the Secretary of the Company
copies of the other documents that make up a part of the Prospectus (described
more fully at the end of the Prospectus), as well as all reports, proxy
statements and other communications distributed to the Company’s security
holders generally.  

1. Vesting.  

(a)As of Grant Date.  All of the Award Shares are nonvested and forfeitable as
of the Grant Date. No nonvested Award Shares shall become vested and
nonforfeitable after your Service with the Company and its Affiliate ceases
unless this Agreement provides to the contrary.

(b)Normal Vesting.  Except as provided otherwise in this Agreement, provided
that your Service (as hereafter defined) with the Company or an Affiliate of the
Company continues through the applicable date upon which vesting is scheduled to
occur, the Award Shares shall be vested and nonforfeitable [To be Completed at
Time of Award] (the “Vesting Date”); except that none of the Award will become
vested after your Service ceases unless otherwise provided in this Agreement or
the Employment Agreement (if applicable).  

[Subsections (c) – (g) to be Updated at Time of Award]

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

(c)Termination due to Death.  Provided that your administrator or executor, on
behalf of your estate, timely executes and delivers a Release (as hereafter
defined) in accordance with the Employment Agreement, all Award Shares that are
not then vested or are forfeitable on the date of death shall vest 100% upon
your death.   

(d) Termination due to Disability.  Provided that you (or your legally
authorized guardian or personal representative, on your behalf) timely execute
and deliver a Release in accordance with the Employment Agreement, all Award
Shares that are not then vested or are forfeitable on the date of “Disability,”
shall vest 100% upon completion of the “Restricted Period” (or if you die during
the “Restricted Period” within thirty (30) days of your date of death)..

(e)Termination by the Company or the Employer without Cause, Termination by
Employee for Good Reason, and Termination Within One Year Following a Change in
Control.  In the event of termination of your Service by the Company or your
Employer without Cause (as hereafter defined) or termination of your Service by
you for Good Reason (as hereafter defined) as provided under the Employment
Agreement (the “Termination Date”), prior to the Vesting Date, 100% of the Award
Shares that are not then vested or are forfeitable on the Termination Date shall
be fully vested and nonforfeitable upon completion of the Restricted Period.

In the event of a termination of Service under this Section 1(e) upon or within
one year following the occurrence of a Change in Control, provided that you
timely execute and deliver a Release in accordance with the Employment
Agreement, the unvested and forfeitable Award Shares outstanding as of such
Termination Date shall be fully vested and nonforfeitable upon completion of the
Restricted Period.

If you fail to continue to comply with the non-disclosure, non-solicitation
and/or non-competition provisions set forth in the Employment Agreement until
the expiration of the Restricted Period, all Award Shares that are not then
vested or are forfeitable shall be immediately forfeited for no consideration
upon such non-compliance.

(f)Termination for Cause.  In the event of termination of your Service by the
Company or your Employer (or successor thereto) for Cause, all Award Shares that
are not then vested or are forfeitable at the date of termination shall be
immediately forfeited for no consideration upon such termination.  

(g)Termination by Employee Without Good Reason. In the event of you terminating
your Service for any reason (excepting Good Reason, if applicable), all Award
Shares that are not then vested or are forfeitable at the date of termination
shall be immediately forfeited for no consideration upon such termination
without Good Reason.

(h)Releases.  The failure to timely execute and deliver a Release in accordance
with the Employment Agreement as required under Section 1 above by you (or if
applicable, your executor, administrator, or legally authorized guardian or
personal representative) shall result in the immediate forfeiture of all
unvested Award Shares.  

2. Restrictions on Transfer.  You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any nonvested Award Shares, and nonvested Award Shares may not be
subject to execution, attachment or similar process. Any sale or transfer, or
purported sale or transfer, shall be null and void. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

- 2 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

3. Stock Certificates.  

(a)Nonvested Shares.  You are reflected as the owner of record of the Award
Shares on the Company’s books. The Company will hold the share certificates for
safekeeping, or otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable, and any share
certificates (or book entry) representing such nonvested shares will include a
legend or notation to the effect that you may not sell, assign, transfer,
pledge, hedge, or hypothecate the Award Shares. If you forfeit any Award Shares,
the share certificate or book entry, as the case may be, will be cancelled by
the Company’s transfer agent upon instructions from the Company.  

(b)Vested Shares.  As soon as practicable after the Award Shares vest, the
Company will deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker on your behalf.
If you are deceased (or in case of your Disability and if necessary) at the time
that a delivery of shares is to be made, the shares will be delivered in
accordance with the instructions received from your executor, administrator,
legally authorized guardian or personal representative.

(c)Legends.  Any share certificates delivered or Award Shares delivered
electronically will, unless the Award Shares are registered and such
registration is in effect, or an exemption from registration is available, under
applicable federal and state law, bear a legend (or electronic notation)
restricting transferability of such Award Shares.

(d) Postponement of Delivery.  The Company may postpone the issuance and
delivery of any Award Shares for so long as the Company determines to be
necessary or advisable to satisfy the following:

 

i.

the completion or amendment of any registration of the Award Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

 

ii.

compliance with any requests for representations; and

 

iii.

receipt of proof satisfactory to the Company that a person seeking such Award
Shares on your behalf upon your Disability (if necessary), or upon your estate’s
behalf after your death, is appropriately authorized.

4. Taxation.

(a)Tax Withholding.  By signing this Agreement, you authorize your Employer and
the Company, except as provided below, to deduct from any compensation or any
other payment of any kind due you the amount of any federal, state, local or
foreign taxes required by law to be withheld as a result of the grant or vesting
of the Award Shares in whole or in part.  The Company may, in its discretion,
agree that it will, upon your request, permit you to satisfy, in whole or in
part, the Company’s minimum statutory withholding tax obligation (based on
minimum rates for federal and state law purposes, including payroll taxes) which
may arise in connection with the Award, either by electing to have the Company
withhold the issuance of, or redeem, shares of Common Stock or by electing to
deliver to the Company already-owned shares of Common Stock of the Company, in
either case having a Fair Market Value equal to the amount necessary to satisfy
the statutory minimum withholding amount due.  In lieu of the foregoing, the
Company may require you to make a cash payment to such Employer or the Company
equal to the amount required to be withheld.  If you do not make provision for
the payment of such taxes when requested, the Company may refuse to issue any
Common Stock certificate under this Agreement until arrangements satisfactory to
the Committee for such payment have been made.

- 3 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

(b)Tax Election.  You are advised to seek independent tax advice from your own
advisors regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended.  Any such
election, if made, must be made within 30 days of the Grant Date. You expressly
acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities, irrespective of the fact
that such election is also delivered to your Employer or the Company. You may
not rely on your Employer, the Company or any of their respective officers,
directors or employees for tax or legal advice regarding this Award. You
acknowledge that you have sought tax and legal advice from your own advisors
regarding this Award or have voluntarily and knowingly foregone such
consultation. 

5. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares and the number of such Award Shares that are nonvested
and forfeitable will, without further action of the Committee, be adjusted to
reflect such event. The Committee may make adjustments, in its discretion, to
address the treatment of fractional shares with respect to the Award Shares as a
result of the stock dividend, stock split or reverse stock split. Adjustments
under this Section 5 will be made by the Committee, whose determination as to
what adjustments, if any, will be made and the extent thereof will be final,
binding and conclusive.  No fractional Award Shares will result from any such
adjustments.

(b) Binding Nature of Agreement.  The terms and conditions of this Agreement
will apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, whether as a result of any spin-off, stock split-up, stock dividend,
stock distribution, other reclassification of the Common Stock of the Company,
or other similar event. If the Award Shares are converted into or exchanged for,
or stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement will inure to the benefit of
the Company’s successor, and this Agreement will apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Award Shares.

6. Non-Guarantee of Employment or Service Relationship.  Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement, or other Service relationship with the Company (or your
Employer). This Agreement is not to be construed as a contract of employment or
Service relationship between the Company (or your Employer) or any of its
Affiliates and you, nor as a contractual right of you to continue in the employ
of, or in a Service relationship with, the Company (or your Employer) or any of
its Affiliates for any period of time. This Agreement does not limit in any
manner the right of the Company (or your Employer) to discharge you at any time
with or without cause or notice and whether or not such discharge results in the
forfeiture of any Award Shares or any other adverse effect on your interests
under the Plan.

7. Rights as Stockholder.  As the owner of record of Award Shares, you are
entitled to all rights of a stockholder of the Company, including the right to
vote the Award Shares, except that you will not have any right to cash dividends
or other distributions declared or paid with respect to nonvested and
forfeitable Award Shares. All cash dividends and any other distributions paid
with respect to nonvested Award Shares will be held by the Company in trust for
your benefit and paid to you upon vesting of the Award Shares. Upon forfeiture
of

- 4 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

any Award Shares, any cash dividends and distributions then held in trust with
respect to such shares will be forfeited and will be returned to the Company.

8. The Company’s Rights.  The existence of the Award Shares does not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

9. Entire Agreement.  This Agreement, inclusive of the Plan, and the Employment
Agreement, contains the entire agreement between you, your Employer and the
Company with respect to the Award Shares. Any and all existing oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement by any person with
respect to the Award or the Award Shares are superseded by this Agreement and
are void and ineffective for all purposes.

10. Conformity and Conflict.  This Agreement includes a Glossary that provides
definitions of certain terms used in this Agreement. All terms not defined in
this Agreement (including the Glossary) have the meanings given in the Plan (or,
if applicable, the Employment Agreement). Unless otherwise specifically provided
in this Agreement, in the event of a conflict, inconsistency or ambiguity
between or among any provision, term or condition of this Agreement, the Plan,
or your Employment Agreement, the provisions of, first, the Plan, second, this
Agreement, third, the Employment Agreement, will control in that order of
priority, except in the case of Section 12 of this Agreement which will control
in all cases.  

11. Amendment.  This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award Shares as
determined in the discretion of the Committee, except as provided in the Plan,
this Agreement, the Employment Agreement or in any other written document signed
by you and the Company.

12. Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit or action with
respect to the Award or the Award Shares will be brought in the federal or state
courts in the districts which include Baltimore, Maryland, and you agree and
submit to the personal jurisdiction and venue thereof.

13 Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of the arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

14.Further Assurances.  You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the

- 5 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

same to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated herein.

15. Headings.  Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

16. Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{Glossary follows on the next page.}




- 6 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

GLOSSARY

 

(A) “Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement.

(B) “Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that such event is also a “change in control event” as described
in Code Section 409A.  

(C) “Disability” shall have the meaning ascribed to such term or words of
similar import in your Employment Agreement or if not defined therein,
“Disability” shall mean the Employee is unable to substantially perform the
customary duties and responsibilities of Employee’s employment for one hundred
and eighty (180) consecutive calendar days or one hundred and eighty (180) or
more calendar days during any three hundred and sixty-five (365) calendar day
period by reason of a physical or mental incapacity..  

(D) “Good Reason” shall have the meaning ascribed to such term under the
Employment Agreement.

(E) “Release” refers to a valid waiver and general release of claims against the
Company, in a form and manner as set forth in your Employment Agreement, with
such revisions reasonably determined by the Company to be necessary at the
applicable time.  

(F) “Restricted Period” shall have the meaning ascribed to such term under your
Employment Agreement.

(G) “Service” means your employment or other service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity.   In the event that your employment or service relationship is with
a business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

(H) “You,” “Your” means the recipient of the Award Shares as reflected in the
first paragraph of this Agreement.  Whenever the word “you” or “your” is used in
any provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award Shares may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

{Signature Page Follows}




- 7 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the date
electronically accepted and acknowledged by the Award recipient.

 

- 8 -

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

RSA Agreement